Digitally signed by
                                                                              Reporter of Decisions
                              Illinois Official Reports                       Reason: I attest to the
                                                                              accuracy and
                                                                              integrity of this
                                                                              document
                                      Appellate Court                         Date: 2017.04.24
                                                                              15:16:55 -05'00'




                      Sinkus v. BTE Consulting, 2017 IL App (1st) 152135



Appellate Court          JOHN SINKUS, Plaintiff-Appellant, v. BTE CONSULTING, CARL
Caption                  THOMAS, JOYCE THOMAS, and 5WYRE, LLC, Defendants (BTE
                         CONSULTING, Defendant-Appellee).



District & No.           First District, Third Division
                         Docket Nos. 1-15-2135, 1-16-1463 cons.



Rule 23 order filed      December 28, 2016
Rule 23 order
withdrawn                February 15, 2107
Opinion filed            March 15, 2017



Decision Under           Appeal from the Circuit Court of Cook County, No. 12-CH-35120; the
Review                   Hon. Rita Mary Novak, Judge, presiding.



Judgment                 Reversed in part; vacated in part.



Counsel on               Law Office of Lofgren & Wentworth, PC, of Glen Ellyn (Richard J.
Appeal                   Lofgren and Charles G. Wentworth, of counsel), for appellant.

                         Murphy & Hourihane, LLC, of Chicago (Eugene E. Murphy, Jr., John
                         N. Hourihane, Jr., and David Hyde, of counsel), for appellee.
     Panel                     JUSTICE PUCINSKI delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Fitzgerald Smith and Justice Lavin concurred in the
                               judgment and opinion.

                                                 OPINION

¶1         These consolidated appeals arise from orders holding the plaintiff, John Sinkus (Sinkus), in
       indirect civil contempt for failing to comply with the trial court’s orders directing him, as a
       shareholder of defendant BTE Consulting (BTE), to contribute to the compensation of BTE’s
       court-appointed provisional director. On appeal, Sinkus contends that the trial court lacked
       authority to order him to compensate the provisional director, because section 12.56(g) of the
       Business Corporation Act of 1983 (Act) (805 ILCS 5/12.56(g) (West 2014)) specifically
       provides that provisional directors are to be compensated by the corporation. We agree that the
       language of section 12.56(g) of the Act is clear in requiring payment of provisional directors
       by the corporation and, therefore, reverse.

¶2                                            BACKGROUND
¶3          The procedural history of this case is convoluted, and much of it is not relevant to the issues
       before us. Accordingly, we include only those facts that are relevant and necessary to the
       disposition of the questions before us.
¶4          In September 2012, Sinkus instituted this action by filing his original complaint against
       defendants BTE, Carl Thomas (Thomas), Joyce Thomas (Joyce), and 5WYRE, LLC
       (5WYRE). In his complaint, Sinkus alleged that BTE was an Illinois corporation. Sinkus and
       Thomas are the only two shareholders of BTE, each owning 50% of the outstanding equity. In
       April 2012, after Sinkus and Thomas reached an impasse on the dissolution and liquidation of
       BTE, Sinkus resigned as an officer and director of BTE and signed a shareholder waiver,
       leaving Thomas to manage BTE as the sole remaining officer and director. Sinkus further
       alleged that during this time, Thomas and Joyce formed 5WYRE, which they used to
       improperly solicit business away from BTE for their own benefit. Sinkus complained that
       Thomas sold all of BTE’s assets without his knowledge or consent. Based on these allegations,
       Sinkus brought derivative and direct claims against the defendants for breach of fiduciary
       duties and conspiracy to breach fiduciary duties, and a claim for minority shareholder
       oppression.
¶5          Extensive pleading practice followed, including the addition of more parties, multiple
       motions to dismiss, and several amendments of complaints, answers, and counterclaims.
       During this time, Thomas and BTE originally shared the same counsel. That counsel later
       withdrew from representing BTE, and the law firm of Murphy & Hourihane, LLC (M&H)
       subsequently appeared on behalf of BTE. Sinkus moved to disqualify M&H on the basis that
       Thomas was influencing M&H’s decision making. On May 5, 2014, the trial court denied
       Sinkus’s motion to disqualify, but instead decided to appoint a provisional director of BTE
       pursuant to sections 12.56(b)(4) and 12.56(c) of the Act (805 ILCS 5/12.56(b)(4), (c) (West
       2014)). According to the trial court, the purpose of the provisional director was to direct the
       litigation on behalf of BTE and to “ensure that Thomas does not unduly influence counsel for


                                                    -2-
       [BTE].” The trial court’s order specifically stated that the provisional director would be
       compensated by BTE.
¶6         The trial court ordered Sinkus and Thomas to each submit the names of two proposed
       provisional directors, from which the trial court would make its selection. Sinkus did not
       submit any names. BTE, although not ordered to do so, submitted two names, which Thomas
       adopted. From those names, the trial court selected retired judge Daniel J. Kelley (Kelley) to
       serve as the provisional director.
¶7         Three months later, BTE filed a “Motion for Instructions.” In that motion, BTE stated that
       M&H and Kelley reached an agreement under which Kelley would be compensated for his
       work as provisional director through an advance on his fees. To obtain that advance, Kelley
       made a capital call to the shareholders—Sinkus and Thomas—of $25,000 each. Thomas
       responded that he would not contribute the requested amount because he had already
       contributed capital in excess of the requested $25,000 for payment of outstanding vendor
       invoices and attorney fees (including M&H’s) on behalf of BTE. Sinkus also declined to
       contribute to the capital call on the basis that he was not responsible for BTE’s debts and there
       was no agreement between him and Thomas to make contributions to BTE. In light of these
       refusals, BTE requested that the trial court order Sinkus and Thomas to provide the funds
       necessary to compensate Kelley.
¶8         On May 4, 2015, after briefing and arguments by the parties, the trial court, pursuant to
       section 12.56(c) of the Act, granted BTE’s motion and ordered Sinkus and Thomas to each pay
       $25,000 to Kelley. Thereafter, Sinkus refused to comply and requested that the trial court hold
       him in contempt. The trial court obliged on June 24, 2015, holding Sinkus in indirect civil
       contempt and ordering him to pay a fine of $10 per month. The trial court ordered that the fine
       be stayed upon Sinkus’s depositing $25,000 with the clerk of the circuit court of Cook County.
       On July 24, 2015, Sinkus filed his notice of appeal, giving rise to appeal No. 1-15-2135.
¶9         While that appeal was pending, Kelley issued a second capital call, this time for $30,000
       from each Sinkus and Thomas. When Sinkus did not contribute the requested $30,000, the trial
       court, on May 3, 2016, ordered him to pay the $30,000 to Kelley. Sinkus again refused, and on
       May 19, 2016, was found to be in indirect civil contempt and was fined $10 per month. Again,
       the fine was stayed pending Sinkus’s depositing $30,000 with the clerk of the court. Sinkus
       timely appealed on June 6, 2016, giving rise to appeal No. 1-16-1463.
¶ 10       The two appeals were subsequently consolidated, as they presented the same issue.

¶ 11                                            ANALYSIS
¶ 12       On appeal, Sinkus argues that the trial court lacked authority to order him, as a shareholder,
       to contribute to Kelley’s fees because the Act specifically requires that the fees of a provisional
       director be paid by the corporation itself. We agree.
¶ 13       As an initial matter, BTE argues that the trial court’s decision should be reviewed under an
       abuse-of-discretion standard because the issue involves the trial court’s exercise of its powers
       under the Act. BTE misconstrues the question before this court. The question is not whether
       the trial court properly exercised its authority, but whether the trial court even possessed the
       authority that it claimed to exercise. The resolution of this issue requires us to determine
       whether the Act permits a trial court to order anyone other than the corporation at issue to pay



                                                    -3-
       the fees of a provisional director. Questions of statutory construction such as this are subject to
       de novo review. People ex rel. Madigan v. Bertrand, 2012 IL App (1st) 111419, ¶ 20.
¶ 14        The primary goal in statutory construction is to ascertain the intent of the legislature. The
       best indicator of this intent is the language of the statute, which must be given its plain and
       ordinary meaning. Id. In interpreting a statute, we must view the statute as a whole, making
       sure not to read any of its language in isolation. Board of Education of Woodland Community
       Consolidated School District 50 v. Illinois State Charter School Comm’n, 2016 IL App (1st)
       151372, ¶ 38. We must avoid any interpretation that would render any portion of the statute
       superfluous, meaningless, or void. Sylvester v. Industrial Comm’n, 197 Ill. 2d 225, 232 (2001).
       Just as we may not read out any portion of the statute, we may not alter the plain meaning of a
       statute’s language by reading into it exceptions, limitations, or conditions not expressed by the
       legislature. Board of Education, 2016 IL App (1st) 151372, ¶ 34.
¶ 15        In an action brought by a shareholder of a nonpublic corporation, the Act empowers the
       trial court, under certain circumstances described in section 12.56(a) of the Act (805 ILCS
       5/12.56(a) (West 2014)), to choose from and order a variety of remedies indentified in section
       12.56(b) of the Act. With respect to the available remedies, the Act provides:
                “(b) The relief which the court may order in an action under subsection (a) includes but
                is not limited to the following:
                         (1) The performance, prohibition, alteration, or setting aside of any action of the
                    corporation or of its shareholders, directors, or officers of or any other party to the
                    proceedings;
                         (2) The cancellation or alteration of any provision in the corporation’s articles
                    of incorporation or by-laws;
                         (3) The removal from office of any director or officer;
                         (4) The appointment of any individual as a director or officer;
                         (5) An accounting with respect to any matter in dispute;
                         (6) The appointment of a custodian to manage the business and affairs of the
                    corporation to serve for the term and under the conditions prescribed by the court;
                         (7) The appointment of a provisional director to serve for the term and under the
                    conditions prescribed by the court;
                         (8) The submission of the dispute to mediation or other forms of non-binding
                    alternative dispute resolution;
                         (9) The payment of dividends;
                         (10) The award of damages to any aggrieved party;
                         (11) The purchase by the corporation or one or more other shareholders of all,
                    but not less than all, of the shares of the petitioning shareholder for their fair value
                    and on the terms determined under subsection (e); or
                         (12) The dissolution of the corporation if the court determines that no remedy
                    specified in subdivisions (1) through (11) or other alternative remedy is sufficient
                    to resolve the matters in dispute. In determining whether to dissolve the
                    corporation, the court shall consider among other relevant evidence the financial
                    condition of the corporation but may not refuse to dissolve the corporation solely
                    because it has accumulated earnings or current operating profits.


                                                     -4-
                    (c) The remedies set forth in subsection (b) shall not be exclusive of other legal and
                equitable remedies which the court may impose.” 805 ILCS 5/12.56(b)-(c) (West
                2014).
       With respect to the compensation of such provisional directors, section 12.56(g) of the Act
       then provides as follows:
                “In any proceeding under this Section, the court shall allow reasonable compensation
                to the custodian, provisional director, appraiser, or other such person appointed by the
                court for services rendered and reimbursement or direct payment of reasonable costs
                and expenses, which amounts shall be paid by the corporation.” 805 ILCS 5/12.56(g)
                (West 2014).
¶ 16       Section 12.56(g) of the Act specifically addresses whether, to what extent, and by whom a
       provisional director appointed under the Act is to be compensated, and we conclude that the
       plain language requires that the compensation of a provisional director appointed under the Act
       be paid by the corporation, not its shareholders. We can glean no other meaning from the
       legislature’s decision to include the phrase “which amounts shall be paid by the corporation.”
       Had the legislature intended to leave the determination of who would compensate a provisional
       director to the discretion of the trial court, it certainly could have done so by simply leaving out
       the directive that the compensation be paid by the corporation. See People v. Ullrich, 135 Ill.
       2d 477, 485 (1990) (noting that had the legislature intended to bestow discretion on the trial
       court in setting fines for overweight vehicles, it would have eliminated the mandatory
       language from the statute); Andersen v. Andersen, 315 Ill. App. 380, 388 (1942) (“Had the
       legislature intended to vest the court with a discretion to excuse the plaintiff from giving a
       bond with sufficient surety, it would have manifested such intention by appropriate
       language.”). Moreover, other sections of the Act demonstrate that the legislature knew how to
       draft statutory provisions leaving certain determinations to the trial court’s discretion, if it so
       desired. See, e.g., 805 ILCS 5/12.56(b) (West 2014) (providing that a trial court “may” order
       the listed forms of relief); 805 ILCS 5/12.56(f)(3) (West 2014) (providing that a trial court “in
       its discretion” may allow the purchase of a shareholder’s shares at a price higher than that
       requested in the petition).
¶ 17       Tellingly, BTE does not dispute that the language of section 12.56(g) of the Act requires
       that the compensation of a provisional director be paid by the corporation as opposed to by the
       shareholders. In fact, BTE makes no argument whatsoever with respect to the language of
       section 12.56(g) and even goes so far as to state that the trial court’s May 5, 2014, order, which
       provided that the not-yet-appointed provisional director would be paid by BTE, was consistent
       with section 12.56(g).
¶ 18       Instead of addressing the clear language of section 12.56(g), BTE argues that sections
       12.56(b)(1) and 12.56(c) provided the trial court with authority to order the shareholders to
       compensate Kelley. Section 12.56(b)(1) provides that, as a form of relief in an action brought
       by the shareholder of a nonpublic corporation, the trial court may order “[t]he performance,
       prohibition, alteration, or setting aside of any action of the corporation or of its shareholders,
       directors, or officers of or any other party to the proceedings.” 805 ILCS 5/12.56(b)(1) (West
       2014). Section 12.56(c) of the Act, which the trial court also relied on in ordering Sinkus and
       Thomas to contribute to the compensation of Kelley, provides that “[t]he remedies set forth in
       [section 12.56(b)] shall not be exclusive of other legal and equitable remedies which the court
       may impose.” 805 ILCS 5/12.56(c) (West 2014).

                                                    -5-
¶ 19        Interpreting sections 12.56(b)(1) and 12.56(c) as permitting a trial court to order
       shareholders to pay the fees of a provisional director creates a conflict between those sections
       and the clear language of section 12.56(g), and a decision as to which of the sections controls
       must be made. If sections 12.56(b)(1) and 12.56(c) control, then the specific directive of
       section 12.56(g) that the provisional director be compensated by the corporation is rendered
       meaningless. Such a reading is in direct contravention of the canons of statutory construction.
       Sylvester, 197 Ill. 2d at 232 (interpretations that render portions of a statute meaningless must
       be avoided). If, however, section 12.56(g) controls, then not only do we avoid rendering a
       portion of the Act meaningless, but we also comply with the rule that the more specific
       statutory provision—in this case, section 12.56(g)—prevails over the more general provisions
       of sections 12.56(b)(1) and 12.56(c). See Wells Fargo Bank Minnesota, NA v. Envirobusiness,
       Inc., 2014 IL App (1st) 133575, ¶ 30. Therefore, it is apparent that section 12.56(g) governs
       and that the compensation for a provisional director must come from the corporation itself, not
       its shareholders.
¶ 20        BTE denies that any conflict exists between sections 12.56(b)(1) and 12.56(c) and section
       12.56(g), and instead contends that the conflict lies between the remedies of section 12.56 of
       the Act and the shareholder immunity provided for in section 6.40 of the Act. Section 6.40 of
       the Act provides that, other than paying to the corporation the full consideration for shares of
       the corporation, a shareholder is not personally liable for any other amounts in his or her
       capacity as shareholder. 805 ILCS 5/6.40 (West 2014); see Jacobson v. Buffalo Rock Shooters
       Supply, Inc., 278 Ill. App. 3d 1084, 1088 (1996) (“A corporation is a legal entity which exists
       separate and distinct from its shareholders, directors and officers. [Citation.] Accordingly, the
       shareholders, directors and officers are not, as a general rule, liable for the corporation’s
       obligations.”). According to BTE, the conflict exists in that section 12.56 permits the trial court
       to order shareholders—such as Sinkus and Thomas—to compensate a provisional director,
       while section 6.40 provides that shareholders are not personally responsible for the obligations
       of the corporation.
¶ 21        BTE’s contention in this respect only further supports our conclusion that section 12.56(g)
       is to be interpreted as limiting the payment of a provisional director’s compensation to the
       corporation. If we were to accept BTE’s argument that sections 12.56(b)(1) and 12.56(c) of the
       Act permit a trial court to order shareholders to compensate a provisional director, despite the
       language of section 12.56(g) indicating otherwise, not only would there exist a conflict
       between sections 12.56(b)(1) and 12.56(c), and section 12.56(g), but there also would be a
       conflict between sections 12.56(b)(1) and 12.56(c), and section 6.40. Both of these conflicts
       are avoided, however, if we construe section 12.56(g) as limiting payment of a provisional
       director to the corporation. This is the favored result, because we are required, whenever
       possible, to construe statutes addressing the same subsection in harmony with each other.
       Holly v. Montes, 231 Ill. 2d 153, 161-62 (2008); Newland v. Budget Rent-A-Car Systems, Inc.,
       319 Ill. App. 3d 453, 456 (2001).
¶ 22        BTE also argues that the trial court possesses the inherent equitable authority to order
       Sinkus to compensate Kelley as a means of implementing its appointment of a provisional
       director. In support, BTE cites Ardt v. Illinois Department of Professional Regulation, 154 Ill.
       2d 138 (1992), for the proposition that legislation cannot take away or abridge the power of
       equitable courts. The issue in Ardt was whether the trial court could stay sanctions imposed on
       the plaintiff by the Department pending administrative review. Id. at 142. The Department


                                                    -6-
       argued that the trial court could not, because section 32 of the Dental Practice Act (Ill. Rev.
       Stat. 1987, ch. 111, ¶ 2332) provided that any sanctions imposed by the Department were to
       remain in full force and effect pending any subsequent judicial proceedings. Ardt, 154 Ill. 2d at
       144. The Illinois Supreme Court ultimately held that a stay or temporary restraining order is a
       distinctly equitable remedy, which a court has the inherent power to issue. Because this
       inherent power is derived from the historic power of equity courts, the legislature could not
       take it away or abridge it, and to the extent that section 32 of the Dental Practice Act attempted
       to do so, it was unconstitutional. Id. at 146.
¶ 23        Although Ardt stands for the proposition for which BTE cites it, BTE has not provided any
       authority or argument that trial courts possess an inherent power to order shareholders of a
       corporation to compensate a provisional director in the same manner that they possess the
       inherent power to issue stays and injunctions. BTE also has failed to provide any authority or
       argument in support of the more generalized notion that a trial court has the inherent power to
       issue any orders that it deems necessary to effectuate its directives. BTE’s failure in this
       respect results in the waiver of this argument. Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013); see
       also First National Bank of LaGrange v. Lowrey, 375 Ill. App. 3d 181, 207 (2007) (“Mere
       contentions, without argument or citation of authority, do not merit consideration on appeal
       and are waived.”).
¶ 24        Similarly, BTE’s contention that because Kelley was appointed in response to Sinkus’s
       concerns that Thomas was exercising undue influence over BTE, Sinkus has an equitable
       obligation to fund Kelley’s compensation is waived for failure to cite authority or provide
       supporting argument. Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013); see also First National Bank,
       375 Ill. App. 3d at 207 (“Mere contentions, without argument or citation of authority, do not
       merit consideration on appeal and are waived.”).
¶ 25        We note that Kelley’s requests for funds from Sinkus and Thomas were made pursuant to
       “capital calls” on behalf of BTE. We need not determine, however, whether ordering
       shareholders to submit to a capital call in order to allow a corporation to pay a provisional
       director is compliance with or an end-run around the Act’s requirement that a provisional
       director be paid by the corporation, because the record does not contain enough information to
       conclude that the “capital call” in this case was proper.
¶ 26        Pursuant to the trial court’s order appointing Kelley as provisional director of BTE, Kelley
       was “charged with directing this litigation for BTE.” The order does not provide for any role
       for Kelley in handling or directing any other business affairs of BTE. It is possible that the
       $110,000 in capital contributions requested by Kelley was to be used in handling the present
       litigation for BTE. The record, however, does not contain any evidence or limitations on the
       use of these funds.
¶ 27        Moreover, although the record in this case does not contain a precise valuation of BTE and
       its assets, the pleadings and transcripts in the record suggest that BTE does not possess the
       assets to pay Kelley for his work as provisional director. As previously discussed, however,
       section 6.40 of the Act provides that shareholders are not responsible for financial obligations
       of the corporation other than the payment of the full consideration for their equity shares. 805
       ILCS 5/6.40 (West 22014). Shareholders may agree, however, to be subject to capital calls
       under terms agreed upon in the shareholders’ agreement. See generally Salce v. Saracco, 409
       Ill. App. 3d 977 (2011) (addressing whether the plaintiff properly plead a claim for breach of
       contract based on allegations that the minority shareholders breached the terms of the

                                                   -7-
       shareholders’ agreement by failing to pay their share of a capital call). In this case, Sinkus
       argued in the trial court that Kelley lacked the authority to make a capital call because there
       was no agreement between Sinkus and Thomas in the shareholders’ agreement to make
       additional capital contributions to BTE. At no point did Thomas dispute this argument, and
       neither of the parties point to anything in the record suggesting that the shareholders’
       agreement provides otherwise.
¶ 28       In sum, we conclude that the language of section 12.56(g) of the Act is clear in requiring
       that payment of a provisional director appointed under the Act be paid by the corporation
       alone, and there is insufficient evidence in the record to allow us to conclude that Kelley’s
       “capital calls” to Sinkus and Thomas were proper attempts to fund the corporation’s payment
       of Kelley’s fees. Accordingly, the trial court’s May 4, 2015, and May 3, 2016, orders directing
       Sinkus and Thomas to pay Kelley are reversed.
¶ 29       As discussed, the trial court held Sinkus in indirect civil contempt—or, as Sinkus likes to
       call it, “friendly contempt”—for failing to comply with the May 4, 2015, and May 3, 2016,
       orders. Indirect civil contempt occurs when, outside the presence of the trial court, a party fails
       to follow the orders of the trial court, resulting in the opposing party’s loss of a benefit or
       advantage. Cetera v. DiFilippo, 404 Ill. App. 3d 20, 41 (2010). A finding of indirect civil
       contempt relies on the existence of a court order and willful disobedience of that court order.
       Id. Because we reverse the orders of May 4, 2015, and May 3, 2016, the findings of indirect
       civil contempt against the plaintiff for violating them cannot stand and must be vacated.

¶ 30                                         CONCLUSION
¶ 31      For the foregoing reasons, the circuit court of Cook County’s May 4, 2015, and May 3,
       2016, orders directing Sinkus and defendant Carl Thomas to compensate provisional director
       Daniel Kelley are reversed, and the circuit court of Cook County’s June 24, 2015, and May 19,
       2016, orders holding Sinkus in indirect civil contempt are vacated.

¶ 32      Reversed in part; vacated in part.




                                                    -8-